Per Curiam:

On this appeal on questions of law from the Court of Common Pleas, the defendant was found guilty of receiving stolen property. There is no question about his guilt. His sole defense is based upon his claim that the search and seizure, wherein the stolen property was recovered, was without a search warrant.
We find from the evidence that the police officers had reasonable belief that a crime had been committed, reasonable grounds for such belief and absolute necessity for immediate investigation, but more important, that the defendant granted permission to the officers to examine the premises occupied *162by him and disclaimed any interest in the premises in which the stolen property was fonnd in the basement under the store because he testified where the stolen property was found had been leased by him to another.
Under the circumstances, having no interest in the leased property, the defendant does not have the requisite standing to object to a purported legal search and seizure of such premises. See 78 A. L. R. (2d), 255, para. 7, and numerous cases thereunder cited.
We find that the case of Mapp v. United States, 367 U. S., 643, is not in any way factually analogous to the instant case. We find further that the defendant had a fair trial and that the judgment should be affirmed.
Judgment affirmed.
Kovachy, P. J., Skeel and Hurd, JJ., concur.